            Case 1:21-cv-02985-GHW Document 8 Filed 04/09/21 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 4/9/2021
-------------------------------------------------------------------      X
TRUSTEES OF THE NEW YORK CITY DISTRICT :
COUNCIL OF CARPENTERS PENSION FUND,                                      :
WELFARE FUND, ANNUITY FUND, and                                          :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                             1:21-cv-02985-GHW
EDUCATIONAL AND INDUSTRY FUND,                                           :
TRUSTEES OF THE NEW YORK CITY                                            :               ORDER
CARPENTERS RELIEF AND CHARITY FUND, THE :
CARPENTER CONTRACTOR ALLIANCE OF                                         :
METROPOLITAN NEW YORK, and the                                           :
NEW YORK CITY DISTRICT COUNCIL                                           :
OF CARPENTERS,                                                           :
                                                                         :
                                                  Petitioners,           :
                                                                         :
                              -against-                                  :
                                                                         :
Q.C. CONTRACTING CORP.,                                                  :
                                                                         :
                                                 Respondent.             :
------------------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:
         On April 7, 2021, Petitioners filed a petition to confirm an arbitration award and supporting

materials. The Court appreciates that Petitioners have filed a petition attaching certain exhibits, but

notes that proceedings to confirm an arbitral award must be “treated as akin to a motion for

summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 108 (2d Cir. 2006). Accordingly,

Petitioners must file and serve all documents that are required to accompany a motion for summary

judgment, including a memorandum of law, a statement pursuant to Local Civil Rule 56.1, and any

additional materials with which they intend to support the petition, including any affidavits or

declarations attesting that the exhibits to the petition are true and correct copies of what they

purport to be, by no later than April 16, 2021. Respondent’s opposition is due no later than June

11, 2021. Petitioners’ reply, if any, is due no later than two weeks from the date of service of the

opposition.
          Case 1:21-cv-02985-GHW Document 8 Filed 04/09/21 Page 2 of 2



       Petitioner is directed to serve a copy of this order upon Respondent and to file an affidavit

of such service with the Court no later than April 16, 2021.

       SO ORDERED.

 Dated: April 9, 2021                               _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
